AMENDMENT NO. 3

TO

CREDIT AGREEMENT

THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”), dated as of
October 18, 2007, is entered into among GLADSTONE BUSINESS INVESTMENT, LLC, as
the Borrower (the “Borrower”), DEUTSCHE BANK AG, CAYMAN ISLAND BRANCH, as a
Committed Lender (the “Committed Lender”), DEUTSCHE BANK AG, NEW YORK BRANCH
(“Deutsche Bank”) as Managing Agent (in such capacity, collectively the
“Managing Agent”) and Deutsche Bank as Administrative Agent (in such capacity,
the “Administrative Agent”). Capitalized terms used herein without definition
shall have the meanings ascribed thereto in the “Credit Agreement” referred to
below.

PRELIMINARY STATEMENTS

A. Reference is made to that certain Credit Agreement, dated as of October 19,
2006, among the Borrower, Gladstone Management Corporation, as Servicer, the CP
Lenders, the Committed Lenders, the Managing Agents and the Administrative Agent
(as amended, modified or supplemented from time to time, the “Credit
Agreement”).

B. The parties hereto have agreed to amend certain provisions of the Credit
Agreement upon the terms and conditions set forth herein.

SECTION 1. Amendment. The parties hereto hereby agree to amend the Credit
Agreement as set forth in the conformed copy attached hereto as Exhibit A.

SECTION 2. Representations and Warranties. The Borrower hereby represents and
warrants to each of the other parties hereto, that:

(a) this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms; and

(b) on the date hereof, before and after giving effect to this Amendment, other
than as amended or waived pursuant to this Amendment, no Early Termination Event
or Unmatured Termination Event has occurred and is continuing.

SECTION 3. Effective Date.

(a) This Amendment shall become effective on the first Business Day (the
“Effective Date”) on which the Administrative Agent or its counsel has received
counterpart signature pages of this Amendment, executed by each of the parties
hereto.

SECTION 4. Reference to and Effect on the Transaction Documents.

(a) CH1 4017763v.4

Upon the effectiveness of this Amendment, (i) each reference in the Credit
Agreement to “this Credit Agreement”, “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import shall mean and be a reference to the Credit
Agreement as amended or otherwise modified hereby, and (ii) each reference to
the Credit Agreement in any other Transaction Document or any other document,
instrument or agreement executed and/or delivered in connection therewith, shall
mean and be a reference to the Credit Agreement as amended or otherwise modified
hereby.

(b) Except as specifically amended, terminated or otherwise modified above, the
terms and conditions of the Credit Agreement (including all other amendments
thereto), of all other Transaction Documents and any other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent,
any Managing Agent or any Lender under the Credit Agreement or any other
Transaction Document or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein, in each case except as specifically set forth herein.

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or electronic delivery shall be effective as delivery of
a manually executed counterpart of this Amendment.

SECTION 6. Governing Law. This Amendment shall be governed and construed in
accordance with the internal laws (including, without limitation,
Sections 5-1401 and 5-1402 of the general obligations law of New York, but
otherwise without regard to the law of conflicts) of the State of New York.

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 8. Fees and Expenses. The Borrower further hereby confirms its agreement
to pay on demand all reasonable costs and expenses of the Administrative Agent,
Managing Agents or Lenders in connection with the preparation, execution and
delivery of this Amendment and any of the other instruments, documents and
agreements to be executed and/or delivered in connection herewith, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel to
the Administrative Agent, Managing Agents or Lenders with respect thereto.

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

GLADSTONE BUSINESS INVESTMENT, LLC



      By:       

Name: George Stelljes III

Title: President

2

DEUTSCHE BANK AG, CAYMAN ISLAND BRANCH, as sole Committed Lender



      By:       

Name:

Title:



      By:       

Name:

Title:

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Managing Agent and as Administrative
Agent



      By:       

Name:

Title:



      By:       

Name:

Title:

3

EXHIBIT A

[Conformed Copy of Credit Agreement]

4